    Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 1 of 28 PageID #:125




                       IN THE UNITED DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
Erin L. Holowicki                             )
individually                                  )The Honorable Ronald Guzman
and on behalf of all persons                  )
similarly situated                            ) CASE NO 18 CV 7337
as Collective representative under            )
Illinois Law and/or as                        )
members of the Collective as permitted        )
under the Fair Labor Standards Act;           )
                                              )
                           Plaintiff,         )
                vs.                           )
Lakefront Restaurant Inc.                     )
d/b/a                                         )
Stella’s Diner and                            )
MARIA MAVRAGANES                              )
ANGELO MAVRAGANES                             )
And                                           )
“GUS” MAVRAGANES                              )
as individuals                                )
under FLSA and Illinois Wage Laws             )
                                              )     JURY TRIAL DEMANDED
                                              )            ON ALL COUNTS
                              Defendants.     )

                            PLAINTIFF’S SECOND AMENDED
                           COLLECTIVE ACTION COMPLAINT


NOW COMES the Plaintiff, Erin L. Holowicki, individually and on behalf of all others similarly

situated, as collective representative, by and through her undersigned counsel of record, upon

personal knowledge as to those allegations in which she so possesses and upon information and

belief as to all other matters, pursuant to §216(b) of the Fair Labor Standards Act (hereinafter

“FLSA”), the Illinois Minimum Wage Law 820 ILCS 105/1 et seq (hereinafter “IMWL” ) the

Chicago Minimum Wage Ordinance (CMWO) Illinois Wage Payment and Collection Act 820

ILCS 115/1 et seq. (West 2002)) (hereinafter “IWPCA” ) and and brings this cause of action



                                                 1
    Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 2 of 28 PageID #:126




against Defendant Lakefront Restaurant Inc., d/b/a Stella’s Diner (Hereinafter referred to as

“Stella’s”), and against Defendants MARIA MAVRAGANES, ANGELO MAVRAGANES, And

“GUS” MAVRAGANES as individuals under FLSA and Illinois Wage Laws and in so doing

states the following:

                                  NATURE OF THE ACTION

       1.   Plaintiff, Erin L. Holowicki alleges individually and on behalf of herself and other

               similarly situated current, former and future employees of the Defendant,

               (Hereinafter references to “Plaintiff” are inclusive of both Individual Plaintiff and

               those employees that are similarly situated to the Individual Plaintiff) that she,

               under both federal and state wage laws, are entitled to be paid for all hours

               worked and to receive minimum wage for all hours worked and/or receive time

               and half for all hours worked over forty (40) hours per week, and/or proper

               payment based on Defendants’ theft of Plaintiff’s tips.

       2.   Plaintiff presents three (3) separate claims which are summarized as follows:

               a. Claim 1 – Plaintiff and Collective are not paid for all hours of work and

                   Defendants thereby lose claims to payment via tip-rate exemption.

                        i. Defendant pays four hours regardless of the length of shift (an off the

                           clock claim or a time “shaving” claim), despite Plaintiff working

                           approximately 7 hours per shift.

               b. Claim 2 – Defendant takes $15-$20 of servers’ tips for a tip pool intended to

                   be paid to busboys,

                        i. but Defendants fails to pay the $15-$20 to the busboys thereby

                           retaining those tips, and thereby losing its tip-rate exemption.




                                                 2
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 3 of 28 PageID #:127




          c. Claim 3 – Defendants steal tips via use of a “ghost server” and or direct theft

              of cash tips from the tables,

                  i. Defendants assign credit card tips to a server that does not exist and

                       retaining those funds by managers/owners and thereby losing its tip-

                       rate exemption.

   3.   Defendants policy and procedure of paying only four hours also is a violation of the

          tip pool regulations in that one of the tip pool regulations is that Plaintiff and

          collective are to be paid the “tip rate” for hours of work, yet by only paying four

          hours, Defendants are not paying the proper and complete tip rate of pay.

   4.   An example of this is shown by simple math, if Plaintiff works 5.5 hours but is paid

          for only 4 hours, Plaintiff is receives $27.00 for four hours work (4 x $6.75

          (required tip rate of pay under CMWO)) but the actual rate of pay is $4.90 per

          hour ($27.00 divided by 5.5 =$4.90 per hour paid).

   5.   $4.90 per hour is less that the minimum wage under the CMWO ($6.25) and the

          IWML ($4.95).

   6.   The other two claims ($15-$20 tip pool violation and the ghost-server claims) are

          also violations of the tip pool regulations and/or tip regulations.

   7.   If any claim is found correct and proven, the Defendants will be required to pay the

          following:

          a. Pay back the tips taken

          b. Pay the difference from the tip rate of pay and the applicable minimum wages

              for all hours worked for the last three years for all the servers.

          c. Pay all associated penalties:




                                              3
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 4 of 28 PageID #:128




                 i. Liquidated Damages,

                ii. 2% per month IMWL penalties,

               iii. 2% per month IWCPA penalties,

               iv. triple damages pursuant to the CMWO

         d. Fees and costs.

   8.    This action is also brought as a collective action under the Fair Labor Standards

         Act (“FLSA”), 29 U.S.C. §§ 201, 207 and 216(b) to recover unpaid wages for

         overtime pay which was not compensated at the proper rate of pay, rate of pay to

         include all compensation and for violations of the tip pool regulations.

   9.    Plaintiff’s federal FLSA claims are brought as “opt-in” collective action claims

         pursuant to the FLSA; state law and common law claims are brought as a

         conventional Collective action.

   10.   Plaintiff, in her claims, request injunctive and declaratory relief, and

         compensation and credit for all uncompensated work required, suffered, and/or

         permitted by Defendants, liquidated and/or other damages as permitted by

         applicable law, restitution and payment of all benefits Defendants obtained from

         their unlawful business practices and attorneys’ fees and costs.

                          JURISDICTION AND VENUE

   11.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. 1331 and 1337

         and supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28

         U.S.C 1332 and 1367. This Court has subject matter jurisdiction pursuant to 28

         U.S.C. 1331 based on 29 U.S.C. 216(b) known as the Fair Labor Standards Act.




                                           4
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 5 of 28 PageID #:129




   12.   This court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

         to 28 U.S.C 1332 and 1367 and Plaintiff seeks application of the Illinois

         Minimum Wage Law, 820 ILCS 105/1 et seq. (“IMWL”)Illinois Wage Payment

         and Collection Act 820 ILCS 115/1 et seq. (West 2002))(“IWPCA” ).

   13.   The Court is authorized to issue a declaratory judgment.

   14.   Venue is proper in this Court.

   15.   Defendant does business and is a resident of this District and Division of Federal

         Court.

                                 ENTERPRISE JURISDICTION

   16.   Plaintiff alleges Enterprise Jurisdiction, as Defendant is sufficient size to engage

         in commerce.

   17.   Thus Plaintiff alleges that Defendant has at least $500,000 in sales per year.

   18.   Defendant’s operations exceed sales of $500,000.00.

   19.   Defendant, is an enterprise that regularly and recurrently have at least two

         employees engaged in commerce.

                                INDIVIDUAL FLSA COVERAGE

   20.   Further, the Plaintiff also alleges individual FLSA Coverage.

   21.   Defendants are also covered under individual coverage of the FLSA.

   22.   Even when there is no enterprise coverage, employees are protected by the FLSA

         if their work regularly involves them in commerce between States ("interstate

         commerce"). The FLSA covers individual workers who are "engaged in

         commerce or in the production of goods for commerce."




                                           5
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 6 of 28 PageID #:130




   23.   Here Plaintiff, and Collective sold products to ultimate consumers that traveled in

         commerce.

   24.   The items that Plaintiff and collective sold include food items like orange juice,

         pineapple juice, meat, Mexican sausage, breads, soft-drinks and juices from other

         states in America and from other countries.



                         FACTS REGARDING THE PLAINTIFF



   25.   Plaintiff, Erin L. Holowicki, is a resident of the State of Illinois.

                                 STELLA’S CORPORATE FACTS

   26.   Defendant Lakefront Restaurant d/b/a Stella’s Diner (Hereinafter referred to as

         “Stella’s”), is a corporation or business which does business in Illinois.

   27.   Stella’s operates a restaurant in Chicago Illinois.

   28.   MARIA MAVRAGANES, ANGELO MAVRAGANES, And “GUS”

         MAVRAGANES are owners and/or operators of Stella’s.

                        COLLECTIVE ACTION ALLEGATIONS



   29.   Plaintiff brings claims for relief for violation of the FLSA as a collective action

         pursuant to Section 16(b) of the FLSA (29 U.S.C. § 216(b)), on behalf of all

         employees of STELLA’S who were, are, or will be employed by STELLA’S

         during the period of three (3) years prior to the date of commencement of this

         action through the date of judgment in this action, who were:




                                            6
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 7 of 28 PageID #:131




         a. Worked off the clock via the only paying four hours policy and procedure

            which reduced or failed to pay for all overtime wages.

         b. Tip pool requirements were not fulfilled

         c. Tip pool and or tip rate regulations were not followed, via the ghost server

            policy, and/or failure to pay out $15-$20 of the tip pool to those in the tip

            pool.

         d. Who were not compensated at one-and-one-half times the regular rate of pay

            for all work performed in excess of forty (40) hours per work week and/or

            who were not compensated at the federal minimum wage rate of $7.25 per

            hour, via the above named policy and procedures.

   30.   FLSA violation claims are brought and maintained as an “opt-in” collective action

         pursuant to § 16(b) of FLSA, 29 U.S.C. § 216(b), for all FLSA claims asserted by

         the Plaintiff, since the FLSA claims of the Plaintiff are similar to the FLSA claims

         of all server employees employed by Stella’s.

   31.   Defendant is liable for improperly compensating Plaintiff and FLSA Collective

         under the FLSA, and as such notice should be sent to the FLSA Collective. There

         are numerous similarly situated current and former employees of STELLA’S who

         have been denied proper payment of the overtime wages and/or violations of tip

         rate regulations, and/or tip pool procedures. These current, former and future

         employees would benefit from the issuance of a court supervised notice of the

         present lawsuit and the opportunity to join in the present lawsuit. The similarly

         situated employees are known to Defendant and are readily identifiable through

         Defendant’s records.




                                          7
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 8 of 28 PageID #:132




                             STATEMENT OF FACTS

  A.      STELLA’S policies and procedures and Compensation Practices fail to pay
          proper overtime rate of pay and/or Minimum Wage and/or take tips which
          are wages of Plaintiff and Collective


   32.   Plaintiff was employed by STELLA’S as an employee of the Defendant and

         Plaintiff who work beyond forty hours, but for which Defendants failed to pay

         overtime at the proper and correct rate of pay.

           FAILURE TO PAY ALL WORK HOURS VIA DEFENDANTS’ “ONLY

                             PAYING FOUR HOURS PER SHIFT”

                                   POLICY AND PROCEDURE

   33.   Plaintiff and all waitstaff worked as hourly non-exempt employees.

   34.   Defendant paid Plaintiff and all servers/waitstaff at a reduced rate of pay, known

         as a “Tip-Rate of Pay” and paid Plaintiff and Collective $6.75 per hour.

   35.   Plaintiff and Collective was paid $6.75 per hour for hours paid less than 40 hours.

   36.   However, Plaintiff was not paid for all work time, thus Plaintiff was not paid

         proper and complete minimum wage and overtime wages.

   37.   Plaintiff estimates that she worked between 3 hours off the clock each work shift

         due to the failure to pay all work hours.

   38.   This off-the-clock work occurred when the Plaintiff and other employees had

         their work time shaved, which occurred every shift and every week, as this is

         Defendants’ policy and procedure to shave work-time every shift and every week.

   39.   The Defendants shaving procedures require Plaintiff to work off the clock, each
         and every shift.
          DEFENDANTS’ PROCEDURE OF PAYING FOUR HOURS PER SHIFT
                     CAUSES A FAILURE TO PAY OVERTIME WAGES


                                           8
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 9 of 28 PageID #:133




   40.   Plaintiff pleads a specific overtime violation, as required by some District Court

         Judges.

   41.   During the Pay period of 7/23/18 to 7/29/18, Plaintiff was paid 32.00 hours at a

         rate of $6.75 per hour, but Plaintiff also worked, off the clock, approximately 8

         shifts and paid just four hours for each, (8 x 4 = 32), but Plaintiff worked

         approximately 7 hours on each shift, for a total work hours of 56 hours with

         sixteen hours of overtime, for which Plaintiff was not paid any wages.

   42.   As demanded by Defendants, the above FLSA violation was caused by the

         Defendants’ policy and procedure described in that paragraph, the policy and

         procedure of paying only four hours, regardless of the hours worked.

   43.   This is a single example of overtime violation, however there are other violations

         in the same week under different theories, such as this week Plaintiff paid into the

         tip pool and management retained those funds, in violation of the tip pool

         regulations; thus a tip pool regulation violation.

   44.   However the tip pool regulation violation is also a minimum wage violation, as

         the retaining the tips by management voids Defendants ability to claim a tip rate

         exemption, resulting in minimum wage violations as Defendants are required to

         pay $7.25, $8.25 and $12.00, yet Plaintiff paycheck listed a pay rate of $6.45.

   45.   For this week, (and all weeks in which Defendants retained the tip pool funds) the

         theft of the tip pool payments of $15-20, which was retained by management of

         the restaurant, voids the Defendants’ tip rate exemption, thus Plaintiff is also

         owed minimum wages equal to the 56 hours times the wage differential from

         $6.45 and $7.25 (FLSA), $8.25 (IMWL) and $12.00 (CMWO).




                                           9
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 10 of 28 PageID #:134




   46.   Thus Plaintiff was not paid for approximately four hours of overtime work, during

         the work week of 7/23/18 to 7/29/18 and for minimum wages as alleged above.

                                Chicago Minimum Wage Ordinance.

   47.   Chicago, Illinois has a minimum wage of $12.00 per hour for non-tipped

         employees as of July 1, 2018.

   48.   The minimum wage for employees who receive gratuities is $6.25 per hour.

   49.   This minimum applies to employees who work two hours in any two-week period

         in the City of Chicago.

         DEDUCTIONS VIOLATE THE TIP RATE REGULATIONS

   50.   In addition to the violations for the deductions, the deductions have a much larger

         effect on Plaintiff’s claims, in that the deductions violate the tip rate regulations.

   51.   Defendants pay Plaintiff $6.45-$6.75 per hour, which is less than the minimum

         wage rates for the FLSA, IMWL, and CMWO.

   52.   Defendants pay less than the minimum wage under FLSA, IMWL, and CMWO,

         via claiming and applying the tips received by the servers, to off-set the reduced

         rate of pay.

   53.   To be allowed to maintain pay employees at a “tip rate” Defendants must fulfill

         ALL the requirements for tip rate pay as per the FLSA, IMWL, and CMWO.

   54.   One of the regulations that Defendants must follow is that the employees must

         receive all their earned tips.

   55.   Another requirement is that Plaintiff is paid the minimum wage “tip-rate”, and by

         the Defendants shaving policy and procedure Plaintiff was not paid this rate of

         pay, thus again Defendants lose their claims to tip-rate exemption, via the $15-




                                           10
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 11 of 28 PageID #:135




         $20 deductions or “ghost server” thefts the servers at not receiving all their earned

         tips.

   56.   The compelled deduction from the tips of servers reduces their tip wages.



   57.   In the Alternative, if the Defendants claim the tips are not taken via the

         deductions, the Defendants deductions violate the tip regulations by not paying

         the required tip rate of pay.

                               Defendant Demanded Edits



   58.   Defendants’ have claimed that they have no notice of the claims without great

         amounts of factual detail, and Defendants cite a single District Court case to

         support that claim.

   59.   Plaintiff disagrees that this is the standard under the FRCP, however to prevent

         further delays in this case, to avoid another round of motions, Plaintiff provides

         more detail, but disputes that such is required under a Notice pleading standard.



   60.   Firstly, Plaintiff was employed by Defendants for approximately four years.

         Plaintiff’s employment ended just prior to the filing of the original complaint in

         November of 2018, thus her employment began with Defendants in 2014.

   61.   The “who” are ALL the server employees of the Defendant, the names provided

         by Defendants are Gail Combs, Rowe Cavelli, Anna Moroni, Laura Waslawski,

         Alexandra Mavragranes, Erin Holowicki, Samanatha Mavragranes, Terrence




                                          11
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 12 of 28 PageID #:136




         Alexander, Amber Nicole Davidson, Kateryna Ryzhenko, Maria Rodriguez and

         Jeanette Payton, upon information and belief.

   62.   It is also possible that all hourly employees (busboys, cooks, ect) were also paid

         in the same manner, via 4-hour shift payments, but Plaintiff is unaware exactly

         how the busboys and other employees hours were calculated as she did not work

         in those positions, nor engage in protracted discusses with those persons.

   63.    The “what” was plead originally, but Plaintiff re-pleads again: Plaintiff presents

         three (3) separate claims which are summarized as follows:

         a. Claim 1 – Plaintiff and Collective are not paid for all hours of work.

                 i. Defendant pays four hours regardless of the length of shift (an off the

                    clock claim or a time “shaving” claim)

         b. Claim 2 – Defendant takes $15-$20 of servers’ tips for a tip pool intended to

             be paid to busboys,

                 i. but Defendants fails to pay the         $15-$20 to the busboys thereby

                    retaining those tips

         c. Claim 3 – Defendants steal tips via use of a “ghost server”,

                 i. Defendants assign credit card tips to a server that does not exist and

                    retaining those funds by managers/owners

   64.   The “when” is every shift, every day. Plaintiff notes that the shaving and tip

         claims occurred every shift, but her overtime claims are less frequent, see below.

         Also the “ghost server” tip theft was only detected by Plaintiff on a few

         occasions, but could be a wider and more prolific occurrence, as Defendants did

         not share with her all their thefts via the “ghost server”.




                                           12
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 13 of 28 PageID #:137




   65.   The “How” is as stated above: Plaintiff presents three (3) separate claims which

         are summarized as follows:

         a. Claim 1 – Plaintiff and Collective are not paid for all hours of work.

                   i. Defendant pays four hours regardless of the length of shift (an off the

                      clock claim or a time “shaving” claim)

         b. Claim 2 – Defendant takes $15-$20 of servers’ tips for a tip pool intended to

             be paid to busboys,

                   i. but Defendants fails to pay the     $15-$20 to the busboys thereby

                      retaining those tips

         c. Claim 3 – Defendants steal tips via use of a “ghost server”,

                   i. Defendants assign credit card tips to a server that does not exist and

                      retaining those funds by managers/owners

   66.   The “why” is to allow Stella’s and the Individual Defendants to steal money from

         servers and Plaintiff.

   67.   The “time period” is for the last four years, for Plaintiff’s claims, though

         Plaintiff’s claims are likely capped at three years due to the Statute of Limitations

         under the FLSA and IMWL but not capped under the IWPCA 5-year limitations

         period.

   68.   The “how much is involved” is an impossibly complex question for pleadings, as

         the Plaintiff worked for Defendant for 4 years, worked 5-10 shifts a week, 45-52

         weeks a year.

         a. That results in 2000 calculations for Plaintiff alone. Added to that, there are

             different remedies: stolen tips, shorted hours, differential from tip rate to




                                             13
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 14 of 28 PageID #:138




             regular rate (under three separate laws and rates of pay), liquidated damages,

             2% IMWL penalties, treble penalties, pre-judgement interest.

   69.   The “when or how often during her employment she worked overtime” Plaintiff

         worked overtime approximately 18 times in the last three years. (while

         Defendants have not produced summary documents of her payroll yet, Plaintiff

         has her checks which she is relying upon for this pleading). The pay-dates for

         overtime weeks include:

         a. 9/3/18

         b. 8/8/18

         c. 8/1/18

         d. 7/4/18

         e. 6/20/18

         f. 6/6/18

         g. 10/4/17

         h. 9/13/17

         i. 9/6/17

         j. 7/26/17

         k. 4/19/17

         l. 1/24/17

         m. 10/18/16

         n. 8/30/16

         o. 8/2/16

         p. 7/16/16




                                         14
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 15 of 28 PageID #:139




         q. 6/7/16

         r. 11/3/15

   70.   The “when or how often during her employment she…. or failed to receive

         appropriate compensation” was each and every shift in that Plaintiff was paid only

         4 hours each and every shift, and Plaintiff’s tips were taken each and every shift

         as plead elsewhere.

   71.   “how much overtime or how many hours worked as a result of any asserted

         Defendants’ policy;” varied; in weeks where Plaintiff worked 6 shifts, and she

         was paid 24 hours (6 X 4=24), yet Plaintiff worked approximately 42 hours (6 x 7

         =42), in weeks where Plaintiff worked 7 shifts, and she was paid 28 hours (4 x 7 =

         28), Plaintiff worked approximately 49 hours (7 x 7 = 49), and when Plaintiff

         worked 8 shifts, and she was paid 32 hours (8 x 4 = 32), yet Plaintiff worked

         approximately 56 hours (8 X 7 = 56), and ALL these unpaid overtime hours were

         unpaid as a result of the Defendants’ “four-hour” per shift payment policy.

   72.   As to “Whether other compensation may have offset any deficiency in overtime

         Compensation” Defendants are not allowed to avoid paying overtime, based on

         payment of tips to Plaintiff and Collective and the same applies to tip pool

         regulations. See 29 U.S.C. §207(h).

                                   Individual Defendant Facts



   73.   Individual Defendants’ Gus Mavraganes, Maria Mavraganes and Angelo

         Mavraganes are siblings. Their parents were the original owners/operators of the

         restaurant. Now the parents are deceased and they all own/operate the restaurant




                                         15
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 16 of 28 PageID #:140




         together. Defendants’ have another brother, Peter Mavraganes who is not

         involved in operations thus is not named as a Defendant, even though he might be

         a part-owner

   74.   In general, Gus Mavraganes is night shift manager, Maria Mavraganes is day shift

         manager, and Angelo Mavraganes is the swing shift management, but he is also a

         prep cook. Angelo Mavraganes controls most of the back of house operations.

         Maria Mavraganes also does prep cook on weekend mornings and Maria

         Mavraganes is in control of the scheduling for all staff.

   75.   Plaintiff worked mostly with Maria Mavraganes.

   76.   Plaintiff caught Gus Mavraganes withholding cash tips and engaging in the ghost

         server theft. Example of cash theft: one day a busboy told Plaintiff a table left her

         a nice tip, but the money wasn't there. When Plaintiff confronted Gus

         Mavraganes, he took the money from his pocket and gave it to Plaintiff. If

         Plaintiff hadn't asked him, Plaintiff never would have never seen it. Plaintiff is

         confident that other cash tips were stolen by the Defendants.

   77.   An example of ghost theft: Plaintiff saw her table’s bill and credit slip but the

         credit slip didn't have her server number. Plaintiff printed her to report and saw

         her tips were unusually low for such a shift. Plaintiff confronted Gus Mavraganes

         and he said he would fix it. After "fixing" it he printed Plaintiff’s report and the

         amount was the same. When Plaintiff showed him her report, he gave Plaintiff

         cash from the drawer.




                                           16
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 17 of 28 PageID #:141




   78.   Plaintiff shared these stories of tip thefts with her coworkers (Laura, Ana, Gail,

         Jean and Rowe) about the incident and they all agreed they knew Gus

         Mavraganes and Angelo Mavraganes both steal tips of the servers.

   79.   Plaintiff has also seen Angelo Mavraganes take money from tables and give the

         server some or none of the cash. Plaintiff remembers one day she saw $8 on a

         table and he gave her just $5. When she asked about it, he mysteriously returned

         with $6 and said there was also money at the register. This day was busy and

         there was no time to continue with the subject.

   80.   When confronted about the policy and procedure of paying only four hours,

         regardless of the hours worked Gus Mavraganes refused to talk about payroll,

         while Maria Mavraganes was dismissive and intimidating.

   81.   When confronted about the tips taken from checks Maria Mavraganes would say

         it was to pay the busboys. Maria Mavraganes told Plaintiff when she was newly

         hired that Defendants only pay servers 4 hours per-shift because if they recorded

         that servers worked 7 hours each shift, the servers’ credit tips would not amount

         to minimum wage (thus Defendants would be forced to pay the difference).

   82.   Upon information and believe Angelo Mavraganes was in communication with

         payroll. He signed the checks and if the servers had discrepancies (other than the

         4 hour/shift and missing $15-20/shift), he would “fix” it, he would not “fix” the

         time shaving (paying four hours) nor the tip thefts. When confronted about the

         way we were shorted work time, Angelo Mavraganes would defer the question to

         Maria Mavraganes.




                                          17
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 18 of 28 PageID #:142




   83.   One of the Individual Defendants was always at the restaurant, overseeing,

         repairing, decorating, organizing. They were 100% hands-on in the operations:

         hiring, firing, scheduling, supervising, and causing the wage violations.



   84.   The Defendants unlawful conduct was and is not inadvertent, de minimis, isolated

         or sporadic, but widespread, repeated and part of a pattern and practice of conduct

         affecting all Defendants’ employees.

   85.   Defendants consented, were knowledgeable of that they were paying the overtime

         rate of pay incorrectly.

   86.   Plaintiff is paid on an hourly pay rate and is classified as “non-exempt” employee

         by Defendants.

   87.   Plaintiff and the Collective employees were not paid the proper rate of overtime

         wages.

   88.   This is a FLSA violation because the Plaintiff works beyond forty (40) hours, thus

         Plaintiff is owed time-and-half of her regular pay for ALL hours beyond 40.

   89.   Further that by forcing her to work off the clock, this is a violation of the

         Plaintiff’s rights under FLSA as she was not paid at time-and-half during these

         hours and rather is paid nothing for this work time.

   90.   Further this also a violation of the Plaintiff’s rights under Illinois Minimum Wage

         law and Illinois over-time wage law and IWPCA.

   91.   The FLSA defines the "regular rate" as all remuneration for employment paid to

         or on behalf of the employee, before any deductions from wages are made. (See

         29 U.S.C. §207(e); 29 C.F.R. §778.109.)




                                          18
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 19 of 28 PageID #:143




    STELLA’S’s Actions were Willful, Knowledgeable and/or Had Reckless Disregard
                               for FSLA Regulations


   92.   STELLA’S required and permitted Plaintiff and the FLSA Collective, to work

         more than 40 hours in a week. STELLA’S did not pay Plaintiff and the FLSA

         Collective the proper overtime rate for all of these overtime hours and/or

         minimum wage hours.

   93.   STELLA’S unlawful conduct has been uniform, widespread, repeated and

         consistent.

   94.   Stella’s willful violations are especially demonstrated by their knowledge that its

         employees were not paid the correct rate of pay and/or were not paid for all hours

         of work and/or had tips taken without authority.

   95.   Plaintiff presents three (3) separate claims which are summarized as follows,

         however as demanded by Defendants, all three types of claims are willful

         actions/violations of the law:

         a. Claim 1 – Defendants willfully did not pay for all hours of work.

                 i. Defendants’ willfully paid four hours regardless of the length of shift

                       (an off the clock claim or a time “shaving” claim)

         b. Claim 2 – Defendants’ willfully take/took $15-$20 of servers’ tips for a tip

             pool intended to be paid to busboys,

                 i. but Defendants willfully fail to pay the        $15-$20 to the busboys

                       thereby willfully retaining those tips

         c. Claim 3 – Defendants willfully steal tips via use of a “ghost server”,




                                             19
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 20 of 28 PageID #:144




                     i. Defendants willfully assign credit card tips to a server that does not

                        exist and willfully retaining those funds by managers/owners.



   96.    Stella’s must have known that, or shown reckless disregard for whether its

          conduct was prohibited by statute, as it is well known that paying all work hours

          is required under the law and reckless to believe that paying only four hours

          regardless of the work hours was legal.

   97.    Likewise Stella’s must have known that taking tips ($15-20) from servers, and

          management retaining those tips was illegal.

   98.    Likewise Stella’s must have known that taking tips via a “ghost server” was

          illegal.

   99.    All allegations and claims alleged herein should be read in the alternative, to the

          extent such an interpretation is necessitated by law and permitted under Federal

          Law, Illinois Law and other state laws.

   100.   All allegations plead herein are plead with personal knowledge as to those

          allegations to which Plaintiffs have such knowledge and based upon “information

          and belief” as to all other allegations.

                                FIRST CLAIM FOR RELIEF
                              Individual Against All Defendants
                       Under the Illinois Minimum Wage Law “IMWL”


   101.   Plaintiff realleges and incorporates by reference all the preceding paragraphs, as if

          fully set forth herein.

   102.   Plaintiff was an employee of the Defendants pursuant to the IMWL.

   103.   Plaintiff was employed by Defendants as an employee.



                                             20
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 21 of 28 PageID #:145




   104.   It is and was at all relevant times, a policy of Defendants to pay employees at an

          overtime rate of pay and/or minimum wage pursuit to the Defendants’ improper

          deduction policy and procedures and/or off-the-clock work, and/or Tip rate

          violations.

   105.   The Defendants unlawful conduct was and is not inadvertent, de minimis, isolated

          or sporadic, but widespread, repeated and part of a pattern and practice of conduct

          affecting most if not all of the Defendants’ employees.

   106.   As a result of the foregoing, Plaintiff has been damaged in an amount to be

          determined at trial.

   107.   Illinois law contains a three-year statute of limitations regardless of whether the

          violation was willful. 820 ILCS 105/12(a).

                                      SECOND CLAIM

                              Individual Against All Defendants
                 Under Illinois Wage Payment and Collection Act “IWPCA”

   108.   Plaintiff realleges and incorporate by reference all the preceding paragraphs, as if

          fully set forth herein.

   109.   Plaintiff was employed by Defendants.

   110.   It is and was at all relevant times, a policy of Defendants to take, without

          Agreement wages, tips and/or work time.

   111.   Further Defendants agreed to pay a rate of pay to the Plaintiff; the agreement for

          Plaintiff was to pay $6.75 per hour, yet by only paying 4 hours per shift,

          Defendants violated that agreement, thereby paying less than the agreed rate of

          pay.




                                           21
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 22 of 28 PageID #:146




   112.   This Agreement is both an Oral Agreement, as Defendants stated to Plaintiff that

          her rate of pay would be $6.75 per hour, and a Written Agreement, as Plaintiff’s

          paychecks (and likely other Defendant documents such as payroll records) list

          Plaintiff’s rate of pay as $6.75 per hour.

   113.   The time period for the failure to pay is the entire period of the Plaintiff’s

          employment, as the Oral Agreement has a limitations period of 5 years, while the

          Written Agreement is 10 years.

   114.   The Defendants unlawful conduct was and is not inadvertent, de minimis, isolated

          or sporadic, but widespread, repeated and part of a pattern and practice of conduct

          affecting all Defendants’ employees.

   115.   Further that Defendants’ policy and procedure of paying only four hours per shift

          forced Plaintiff to work “off-the-clock”.

   116.   This cause of action arises out of employment contracts or agreements; written

          and/or oral as described above and herein.

   117.   The named Plaintiff was employed by Defendants.

   118.   The Defendants unlawful conduct was and is not inadvertent, de minimis, isolated

          or sporadic, but widespread, repeated and part of a pattern and practice of conduct

          affecting all Defendants’ employees.

   119.   Plaintiff was not an independent contractor, rather was an employee of the

          Defendants by oral agreement and/or written contract.

   120.   Plaintiff’s employment were in the usual course of business for which such

          service is performed.

   121.   Plaintiff does not possess a proprietary interest in the Defendants.




                                           22
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 23 of 28 PageID #:147




   122.   The Defendants are “employers” under the terms of the IWPCA section 2.

   123.   In accordance with IWPCA, an employer is also defined as: “any officer of a

          corporation or agents of an employer who knowingly permit such employer to

          violate the provisions of this Act shall be deemed to be the employers of the

          employees of the corporation”.

   124.   Individual Defendants MARIA MAVRAGANES, ANGELO MAVRAGANES,

          And “GUS” MAVRAGANES are named as an employers, as they knowingly

          permitted violations of the IWPCA as alleged elsewhere in this complaint.

                         THIRD CLAIM FOR RELIEF
          On Behalf of Plaintiff and All Opt-In Employees
                      Against All Defendants
                       As a Collective Action
              (FLSA Claims, 29 U.S.C. § 201 et seq.)


   125.   Plaintiff realleges and incorporates by reference all the preceding paragraphs, as if

          fully set forth herein.

   126.   The Collective claims include all plead claims found in this complaint which fall

          within the coverage of FLSA.

   127.   The Collective claims include all employees which Defendants have failed to pay

          at an overtime rate of pay which does not include the off the clock time and/or

          reduces the rate of pay by deductions.

   128.   At all relevant times, Defendants have been, and continues to be, an “employer”

          engaged in interstate commerce and/or in the production of goods for commerce

          within the meaning of the FLSA, 29 U.S.C. § 203.             At all relevant times,

          Defendants has employed, and continues to employ, “employee[s],” including the

          Plaintiffs, and each of the members of the FLSA Opt-Ins, that have been, and



                                           23
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 24 of 28 PageID #:148




          continue to be, engaged in interstate “commerce” within the meaning of the

          FLSA, 29 U.S.C. § 203. At all relevant times, Defendants has had gross operating

          revenues in excess of Five Hundred Thousand and no/100 Dollars ($500,000.00).

   129.   At all relevant times, the work performed by employees including the Plaintiff

          and prospective FLSA Opt-Ins, employed at Defendants were, and continue to be,

          required or permitted by Defendants, for the benefit of Defendants, directly

          related to such employees’ principal employment with Defendants, and as an

          integral and indispensable part of such employees’ employment of Defendants.

   130.   As a result of the Defendants willful failure to record or compensate its

          employees – including Plaintiff and members of the prospective FLSA Collective

          – employed by Defendants for all hours worked, Defendant has violated, and

          continues to violate, the maximum hours provision of the FLSA, 29 U.S.C. §

          207(a)(1), and § 215(a).

   131.   As a result of the Defendants willful failure to record, report, credit, and/or

          compensate its employees employed by Defendant, including the Plaintiffs and

          members of the prospective FLSA Collective, Defendants have failed to make,

          keep and preserve records with respect to each of their employees sufficient to

          determine the wages, hours and other conditions and practices of employment in

          violation of the FLSA, including 29 U.S.C. §§211(c) and §§ 215(a).

   132.   The foregoing conduct, as alleged, violated the FLSA, 29 U.S.C. §§ 201 et seq.

   133.   Plaintiff, on behalf of herself and all FLSA Opt-Ins, seek damages in the amount

          of their respective unpaid compensation, plus liquidated damages, as provided by




                                         24
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 25 of 28 PageID #:149




          the FLSA, 29 U.S.C. § 216(b), and such other legal and equitable relief as the

          Court deems just and proper.

   134.   Plaintiff, on behalf of herself and all FLSA Opt-Ins, seek recovery of attorneys’

          fees and costs of action to be paid by Defendants, as provided by the FLSA, 29

          U.S.C. § 216(b).

   135.   Plaintiff has consented to be a party to this action, pursuant to 29 U.S.C. § 216(b).

   136.   At all times relevant to this action, Plaintiff and all FLSA Opt-Ins were employed

          by Defendants within the meaning of the FLSA.

   137.   At all times relevant to this action, Plaintiff and all FLSA Opt-Ins were engaged

          in commerce and/or the production of goods for commerce and/or Defendants

          were an enterprise engaged in commerce or in the production of goods for

          commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

   138.   Due to Defendants’ FLSA violations, Plaintiff and all FLSA Opt-Ins are entitled

          to recover from Defendants their unpaid compensation, an additional equal

          amount as liquidated damages, additional liquidated damages for unreasonably

          delayed payment of wages, reasonable attorneys’ fees, and costs of the action,

          pursuant to 29 U.S.C. § 216(b)§ 6 of the Fair Labor Standards Act, 29 U.S.C.A. §

          206, 9 FCA title 29, § 206, provides that every employer shall pay to each of his

          employees who is engaged in interstate or foreign commerce or in the production

          of goods for such commerce, wages at specified hourly rates.

   139.   Individual Defendants MARIA MAVRAGANES, ANGELO MAVRAGANES,

          And “GUS” MAVRAGANES are named as an employers, as they knowingly

          permitted violations of the FLSA as alleged elsewhere in this complaint.




                                           25
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 26 of 28 PageID #:150




                                       FOURTH CLAIM

                      Individual Action Against Defendant Stella’s
                   Under Chicago Minimum Wage Ordinance “CMWO”

   140.   Plaintiff realleges and incorporate by reference all the preceding paragraphs, as if

          fully set forth herein.



   141.   Plaintiff is a covered employee by the CMWO

   142.   Defendant Stella is a covered employer pursuant to the CMWO.

   143.   It is and was at all relevant times, a policy of STELLA’S to pay its employees at

          an overtime rate of pay and/or minimum wage pursuit to the Defendant’s

          improper deduction policy and procedures and/or off-the-clock work, and/or Tip

          rate violations.

   144.   The Defendant’s unlawful conduct was and is not inadvertent, de minimis,

          isolated or sporadic, but widespread, repeated and part of a pattern and practice of

          conduct affecting most if not all of the Defendant’s employees.

   145.   As a result of the foregoing, Plaintiff has been damaged in an amount to be

          determined at trial.

   146.   CMWO contains a three-year statute of limitations regardless of whether the

          violation was willful.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and the FLSA Collective, pray for the

   following relief:

          A.      That, at the earliest possible time, the Plaintiff be allowed to give notice of

   this collective action, or that the Court issue such notice, to all persons who are presently,



                                            26
Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 27 of 28 PageID #:151




   or have at any time during the three years immediately preceding the filing of this suit, up

   through and including the date of this Court’s issuance of Court-supervised notice, to

   employees whom have been employed by the Defendants and as alleged herein this

   complaint. Such notice shall inform them that this civil action has been filed, of the

   nature of the action, and of their right to join in this lawsuit if they believe they were not

   paid all wages for work performed.

          B.      Unpaid wages and liquidated damages pursuant to 29 U.S.C. § 201 et seq.

   and the supporting an Illinois Department of Labor and United States Department of

   Labor regulations;

          C.      Unpaid regular wages, and overtime wages pursuant to the IMWL,

   CMWO, IWPCA and other state wage laws.

          D.      Compensation originating from STELLA’S company policies, contractual

   obligations and ERISA requirements owed as a result of unpaid overtime wages;

          E.      An injunction requiring Defendants to pay all statutorily-required wages

   pursuant to Illinois Law;

          F.      Certification of this case as a Collective action;

          G.      Designation of the Plaintiff as representative Collective, and counsel of

   record as Collective Counsel;

          H.      Issuance of a Declaratory Judgment that the practices complained of in

   this Complaint are unlawful under Illinois Law, 820 ILCS 105/1 et seq. and supporting

   Illinois Department of Labor regulations and other state wage laws;

          I.      Attorneys’ fees and costs of this action in accordance with FLSA and

   Illinois Wage Laws; and




                                            27
   Case: 1:18-cv-07337 Document #: 26 Filed: 03/13/19 Page 28 of 28 PageID #:152




              J.     Attorneys’ fees in accordance with all applicable laws, Illinois Law and

       pursuant to 705 ILCS 225/1; the Illinois Attorneys Fees in Wage Actions Act

       K.     Unpaid wages and liquidated damages pursuant to IWPCA and the supporting

       Illinois Department of Labor regulations;

              L      Liquidated damages in accordance with the IWPCA in the amount of 10

       days of wages for each Collective member;

              M.     Consequential damages;

              N.     Additional compensation/penalty due to the Plaintiff in accordance with

       Section 14(b) of the IWPCA in the amount of 2% per month (up to an amount to twice

       the sum of unpaid wages) due under the IWPCA for the delay in payment of due wages;

                O.     Issuance of a Declaratory Judgment that the practices complained of in
       this Complaint are unlawful under Illinois Law, 820 ILCS 105/1 et seq and supporting
       Illinois Department of Labor regulations;.
       P.       Treble damages pursuant to the CMWO.

       Q.     and costs of this action; and

              R.     Such other relief as this Court shall deem just and proper.

                             DEMAND FOR TRIAL BY JURY

       Pursuant to Federal Rules of Civil Procedure, Plaintiff demands a trial by jury on all
questions of fact raised by the Complaint.
\

 Dated: March 13, 2019               Respectfully submitted,

                                     By:             -S-John C. Ireland
                                              John C. Ireland

                                              Attorney for the Plaintiff and Collective
The Law Office Of John C. Ireland
636 Spruce Street South Elgin ILL 60177
 630-464-9675 Facsimile 630-206-0889                      attorneyireland@gmail.com




                                                28
